CAMPBELL, J.
(dissenting). We are not concerned in this case with the political or economic desirability or wisdom of exempting any class or classes of property from taxation, but only with the narrower questions of statutory interpretation and constitutional law, namely, Is the property in question exempt from taxation under a fair interpretation of a legislative act? If so, is such legislative act so interpreted repugnant to- any constitutional provisions ?
Prior to the constitutional amendment of 1918 the only exemption which the Legislature could make in this particular field was of “property used exclusively for * * * -charitable purposes * * * ” (Const, art 11, § 6), and any statutory exemption broader than the constitutional provision was invalid (Const, art xi, § 7; State ex rel Playes v. Board of Equalization [1902], 16 S. D. 219, 92 N. W. 16).
I do not believe that the evidence in this case shows that the property in question was “used exclusively for charitable purposes” during the period while this constitutional limitation upon the *408legislative power of exemption was in effect, and therefore I think appellant is not entitled to recover taxes paid during that period.
But at the November, 1918, election, Const, art. 11, §-2, was amended to read as follows: “To the end that the burden of taxation may be equitable upon all property, and in order that no property which is made subject to- taxation shall escape, the legislature is empowered to divide all property including moneys and credits as well as physical property into classes and to determine what class or classes of property shall be subject to taxation and what property, if any, shall not be subject to- taxation. Taxes shall be uniform on all property of the same class, and shall be levied and collected for public purposes only. Taxes may be imposed upon any and all property including privileges, franchises and licenses to d'o business in the state. Gross earnings and net incomes may be considered in taxing any and all property, and the valuation of property for taxation purposes shall never exceed the actual value thereof. The legislature is empowered to- impose taxes upon incomes and occupations, and taxes upon incomes may be graduated and progressive and reasonable exemptions may be provided” —and this court has held, in substance, and I think rightly, that such constitutional amendment in effect abrogated any limitation upon the legislative power of exemption previously existing by Ithe terms of Const, art. xi, § 7, and left the entire matter of classification and exemption in the hands of the Legislature, subject of course to reasonableness of classification and uniformity within the class. State ex rel Eveland v. Johns (1920), 43 S. D. 279, 178 N. W. 945; In re Dakota Wesleyan University (1925), 48 S. D. 84, 202 N. W. 284.
Thereafter the Legislature duly enacted chapter 106, Laws 1919, subdivision 3 of which exempted from taxation “all property belonging to any charitable, benevolent or religious society, or used exclusively for charitable, benevolent or religious purposes-.” This language is identical with that of subdivision 3, § 6670, R. C. 1919, and originated as subdivision 3, § 5, c. 28, Laws 1897, but upon-the re-enactment of such language after the removal by the constitutional amendment of 1918 of the limitation previously existing upon the legislative power in the premises there arises- for the first time a question of any practical importance as to the proper interpretation and precise meaning of the words “belonging to any charitable, benevolent or religious- society.”
*409It will be observed that under the first clause of subd. 3, c. 106, Laws 1919, use is wholly immaterial — the sole test prescribed is ownership. It is further apparent that the words “charitable, bennevolent or religious” are alternatively used. A property owning society, to be entitled to the exemption under this act, need not be “charitable, benevolent and religious,” but meets the test if is is any one of the three. Appellant does not claim to be a religious society, and the precise point of interpretation is therefore further narrowed to the question of whether or not appellant is a charitable society or a benevolent society. If it be either, or if it be both, the judgment appealed from seems to me, in part at least, erroneous.
To erect a complete, accurate, and exhaustive definition of the term “charitable society” so definite and detailed, and yet so broad and so all-inclusive that it might be applied with mathematical accuracy to any and every society, under any and all conceivable circumstances and conditions, and a precise and arbitrary determination thereby made that the society was or was not “-charitable,” would, I venture to think, be impossible. The terms “charitable” and “benevolent” have considerable similarity in their connotation, and yet they are by no means synonymous. It is difficult to conceive of a “charitable society” that would not, in common parlance, be also properly denominated “benevolent,” even granting the fact to be that unintelligent and ill-advised charity is generally in fact malevolent and a source of positive harm to the recipient. On the other hand, it occurs to me that a society might well be properly described as “benevolent” and yet not be entirely or in any considerable part a “charitable” society in any sense in which that word is generally used -or understood. It is my view that in general acceptation the term “benevolent,” as applied to a society or organization, would probably include “charitable,” but would also be of -considerably broader significance, and this view seems to meet recognition in the cases. See Thomson’s Executors v. Norris (1869), 20 N. J. Eq. 489, 523; Hegeman’s Executors v. Roome (1905), 70 N. J. 562, 62 A. 392; German Corporation v. Negaunee, etc., Aid Society (1912), 172 Mich. 650, 138 N. W. 343; Hays v. Harris (1913), 73 W. Va. 17, 80 S. E. 827; In re Watkins’ Estate (1922), 118 Misc. Rep. 645, 194 N. Y. S. 342.
It may further be observed in this -connection that to limit the' *410word “benevolent” to the more restricted connotation of “charitable” would, in substance, render one or the other of such words utterly superfluous, which ought not to be done as. a matter of sound construction unless the necessity for so doing is clearly apparent. As early as Bacon’s Abridgement this principle of construction was stated in these words (title “Statute” I, 2, 7th Ed., vol. 7, p. 433.): “A statute ought, upon the whole, to be so construed, that, if it can be prevented, no clause, sentence or word shall be superfluous, void or insignificant.” To the same effect, see numerous cases collected in the notes in the article “Statutes and Statutory Construction,” 1 Fed. St. Ann. (2d Ed.) pp. 46, 47.
It is also-, I take it, a sound and fundamental rule of statutory construction that, in legislation dealing with nontechnical matters, words are presumed to be used in their popular and generally accepted sense. See Sutherland, Statutory Construction, §§ 247, 248. The rule is phrased and illustrated in Maxwell, Interpretation of Statutes, p. 88: “In dealing with matters relating to the general public, statutes are presumed to use words in their popular sense; uti loquitur vulgus. * * * Thus, 38 Geo. III c. 5 and c. 60, which exempted ‘hospitals’ from the land tax, was construed as applying to all establishments popularly known by that designation, and even as extending to an asylum for orphans when it appeared more consonant to the object of the Act to give it that wider meaning, than to restrict it to what are alone ‘hospitals’ in the strict legal sense of the term, that is, eleemosynary institutions in which the persons benefited form a corporate body.”
It seems to me that appellant in this case might very well be deemed a “charitable society,” and appellant, I believe, has brought itself well within the meaning of those words as they are established by a number of well-considered cases. See, for example, Morrow v. Smith (1910), 145 Iowa, 514, 124 N. W. 316, 26 L. R. A. (N. S.) 696, Ann. Cas. 1912A, 1183; Kansas Masonic Home v. Board of Commissioners (1910), 81 Kan. 859, 106 P. 1082, 26 L. R. A. (N. S.) 702.
I realize that the courts have varied from time to time in their interpretation of the phrase “charitable society,” “charitable institution,” and “charitable purpose,” being- apparently somewhat influenced by the manner in which the question arose. Appellant has certainly brought itself within the definition of many of the cases; *411but, whether or not that be so, it seems to me quite clear that appellant in any event has brought itself plainly within the popular and accepted definition of the phrase “benevolent society.” As pointed out above, I believe this is considerably broader in its scope than “charitable society.” I believe that people generally in this state would understand such a society as appellant to be within the words “benevolent society.” It may be true in a stricter manner of speaking that societies such as appellant are more properly denominated as a matter of precise legal phraseology as “beneficial associations,” but I think people generally are not accustomed to make that distinction in speaking, and are accustomed rather to use the terms interchangeably; and so the courts frequently do.
“ ‘Beneficial associations’ may be used as a generic term to denote those organizations, whether incorporated or voluntary, which are formed, not for profit, but for the mutual protection, relief, or benefit of their members, or their members’ families, relatives, dependents, or designated beneficiaries. They are known also as benefit societies, benevolent societies, and fraternal or friendly societies. While beneficial associations are frequently referred to as benevolent societies, strictly speaking they are not such. There is an essential difference between a benevolent society and a beneficial association, in the strict use of those terms, in that the former has for its. object the conferring of benefits without requiring an equivalent from the one benefited, in which case it may be a charity. At the same time, the terms ‘beneficial’ and ‘benevolent’ are frequently used interchangeably, so far as the present subject is concerned, both in statutes and in judicial opinions.” 7 Corpus Juris, p. 1051.
That the legislature of 1919, being the same Legislature which enacted chapter 106, Laws 1919, intended and understood the words “charitable and benevolent” as having a broad and comprehensive meaning, is evidenced by the fact that such Legislature in another statute, after defining a fraternal benefit society in the following words: “Any corporation, society, order, or voluntary association, without capital stock, organized and carried on solely for the mutual benefit of its members and their beneficiaries, and not for profit, and having a lodge system with ritualistic form of work and representative form of government, and which shall make provision for the payment of benefits in accordance with Section 5 *412hereof, is hereby declared to be a Fraternal Benefit Society” — specifically declared that such fraternal benefit societies were “charitable and benevolent institutions.” See chapter 232, Laws 1919, §§ L_3°-
To summarize, it is my opinion that the words “charitable” and “benevolent” in chapter 106, Laws 1919, should be given their popular and generally accepted meaning and that they are not synonymous; “benevolent” being the broader term. I think it might be argued with much propriety that appellant had brought itself within the popular acceptation of both words, but, in any event, I,think it quite clear that appellant has shown itself well within the popular acceptance and understanding (and hence the legislative intendment) of the phrase “benevolent society.” I am of the view, therefore, that appellant has shown itself entitled to recover such taxes as it has established were assessed, levied, and paid, subsequent to July 1, 1919, when chapter 106, Laws 1919, went into effect, which, if I read the record correctly, would be the taxes for the years 1922 and 1923; there being no effort in this action to recover any amount paid as taxes (if any in fact was paid) for the years 1919, 1920, 1921, 1924, or 1925. To the extent that the judgment and order appealed from prevent recovery of the two years’ taxes as aforesaid, I believe they are erroneous and should be reversed.
For the foregoing reasons, I am unable to concur in the conclusions arrived at in this case by the majority of the court, and am therefore compelled to dissent.